DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (6/27/22 Remarks: page 8, line 11 – page 9, line 6) with respect to the rejection(s) of claims 1, 3, & 6-7 under 35 USC §112 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Urban (US 20170011528).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, & 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hiroi (US 20170066597, cited in 3/17/20 Information Disclosure Statement) in view of Urban (US 20170011528).
With respect to claim 1, Hiroi discloses:
Claim 1: A projection instruction device that generates a projection image to be projected on parcel based on sensing information of the parcel (Hiroi paragraphs 0062-0063, projection of image onto object when object is detected in projection area), the sensing information including a color image of the parcel (Hiroi paragraphs 0079 & 0103, parcel color information in camera image) and a distance image of the parcel (Hiroi paragraph 0160, distance sensor), the device comprising:
a processor (Hiroi paragraphs 0085-0086, CPU); and
a memory (Hiroi paragraphs 0085-0086, RAM),
wherein by cooperating with the memory (Hiroi paragraphs 0085-0086, CPU reads program from RAM),
the processor performs:
…
tracking the parcel based on the weighted value of the feature amount of the color image (Hiroi paragraph 0080 & 0104, tracking sorting object using camera image).
Hiroi does not expressly disclose:
specifying a center position on a plane of the parcel, wherein the center position is common to each of a plurality of regions on the plane of the parcel defined in the distance image;
generating weighting information on a value of the feature amount of the color image in each of the plurality of regions on the plane of the parcel, the plurality of regions being disposed in a concentric manner from the center position of the plane such that a weighting value of a region concentrically closer to the center position is set to be greater than a weighting value of a region concentrically further from the center position;
weighting on the value of the feature amount of the color image in each of the plurality of regions according to the weighting value set in the weighting information
Urban discloses:
specifying a center position on a plane of the parcel, wherein the center position is common to each of a plurality of regions on the plane of the parcel defined in the distance image (Urban paragraph 0051 and Figure 3, concentric regions of object image);
generating weighting information on a value of the feature amount of the color image in each of the plurality of regions on the plane of the parcel (Urban paragraph 0056, pixel value weighting), the plurality of regions being disposed in a concentric manner from the center position of the plane such that a weighting value of a region concentrically closer to the center position is set to be greater than a weighting value of a region concentrically further from the center position (Urban paragraph 0056, weighting central regions more strongly than outlying regions);
weighting on the value of the feature amount of the color image in each of the plurality of regions according to the weighting value set in the weighting information (Urban paragraph 0056, weighting pixel values of central regions more strongly than outlying regions)
Hiroi and Urban are combinable because they are from the field of image-based object tracking (Hiroi Abstract, Urban Abstract and paragraph 0039).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use the center weighting of the Urban object tracking arrangement in the Hiroi object tracking arrangement.
The suggestion/motivation for doing so would have been to track a central location of an object, thus minimizing the likelihood that a minor deviation will cause the tracking to miss the object.
Therefore, it would have been obvious to combine Hiroi with Urban to obtain the invention as specified in claim 1.
Applying these teachings as applied to claim 1 to claims 3 & 6-7: 
Claim 3: The projection instruction device of Claim 1 (see above),
wherein the center position is a center position on an upper surface of the parcel (Hiroi paragraph 0090, projection onto top surface).
Claim 6: A parcel sorting system comprising:
the projection instruction device of Claim 1 (see above);
a label reader that reads parcel identification information from a label attached to parcel (Hiroi paragraphs 0062 & 0065, recognize destination label and destination)
an image sensor that obtains the distance image (Hiroi paragraph 0160, distance sensor) and the color image (Hiroi paragraphs 0079 & 0103, parcel color information in camera image); and
an image projection device that projects the projection image on the parcel (Hiroi paragraphs 0062-0063, projection of image onto object).
Claim 7: A projection instruction method of generating a projection image to be projected on parcel based on sensing information of the parcel (Hiroi paragraphs 0062-0063, projection of image onto object when object is detected in projection area), the sensing information including a color image of the parcel (Hiroi paragraphs 0079 & 0103, parcel color information in camera image) and a distance image of the parcel (Hiroi paragraph 0160, distance sensor), the method comprising:
by causing a processor (Hiroi paragraphs 0085-0086, CPU) to cooperate with a memory (Hiroi paragraphs 0085-0086, RAM, CPU reads program from RAM),
performing:
specifying a center position on a plane of the parcel, wherein the center position is common to each of a plurality of regions on the plane of the parcel defined in the distance image (Urban paragraph 0051 and Figure 3, concentric regions of object image);
generating weighting information on a value of the feature amount of the color image in each of the plurality of regions on the plane of the parcel (Urban paragraph 0056, pixel value weighting), the plurality of regions being disposed in a concentric manner from the center position of the plane such that a weighting value of a region concentrically closer to the center position is set to be greater than a weighting value of a region concentrically further from the center position (Urban paragraph 0056, weighting central regions more strongly than outlying regions);
weighting on the value of the feature amount of the color image in each of the plurality of regions according to the weighting value set in the weighting information (Urban paragraph 0056, weighting pixel values of central regions more strongly than outlying regions); and
tracking the parcel based on the weighted value of the feature amount of the color image (Hiroi paragraph 0080 & 0104, tracking sorting object using camera image).
Allowable Subject Matter
Claims 4-5 & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 4, the art of record does not teach or suggest the recited projection image generation arrangement for weighting a color image feature in each of a plurality of regions based on a distance image distinct from the color image, determining a change in an item height measurement based on the distance image such that the smaller the height measurement change the larger the weighting to the color image feature amount in conjunction with the recited tracking of a parcel based on the weighted feature amount.
With respect to claim 5, the art of record does not teach or suggest the recited projection image generation arrangement for determining whether a parcel is the same as a recognized parcel and updating color information when recognition occurs and weighting in each of a plurality of regions based on a distance image distinct from the color image of a feature amount representing a color image similarity in conjunction with the recited tracking of a parcel based on the weighted feature amount.
With respect to claim 10, the art of record does not teach or suggest the recited projection image generation arrangement for weighting a color image feature using weighting based on a distance image distinct from the color image, determining a change in an item height measurement based on the distance image such that the smaller the height measurement change the larger the weighting to the color image feature amount in conjunction with the recited tracking of a parcel based on the weighted feature amount.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663